Exhibit 10.26

TRAFFIC.COM, INC.

LOAN AND SECURITY AGREEMENT


--------------------------------------------------------------------------------




This LOAN AND SECURITY AGREEMENT is entered into as of  August 28, 2006, by and
between Square 1 Bank (“Bank”) and TRAFFIC.COM, INC. (“Borrower”).

RECITALS

Borrower wishes to obtain credit from time to time from Bank, and Bank desires
to extend credit to Borrower.  This Agreement sets forth the terms on which Bank
will advance credit to Borrower, and Borrower will repay the amounts owing to
Bank.

AGREEMENT

The parties agree as follows:

1.             DEFINITIONS AND CONSTRUCTION.

1.1          Definitions.  As used in this Agreement, all capitalized terms
shall have the definitions set forth on Exhibit A.  Any term used in the Code
and not defined herein shall have the meaning given to the term in the Code.

1.2          Accounting Terms.  Any accounting term not specifically defined on
Exhibit A shall be construed in accordance with GAAP and all calculations shall
be made in accordance with GAAP.  The term “financial statements” shall include
the accompanying notes and schedules.

2.             LOAN AND TERMS OF PAYMENT.

2.1          Credit Extensions.

(a)           Promise to Pay.  Borrower promises to pay to Bank, in lawful money
of the United States of America, the aggregate unpaid principal amount of all
Credit Extensions made by Bank to Borrower, together with interest on the unpaid
principal amount of such Credit Extensions at rates in accordance with the terms
hereof.

(b)           Advances Under Revolving Line.

(i)            Amount.  Subject to and upon the terms and conditions of this
Agreement (1) Borrower may request Advances in an aggregate outstanding amount
not to exceed the lesser of (A) the Revolving Line or (B) the Borrowing Base,
minus any amounts outstanding under the Letter of Credit Sublimit; and (2)
amounts borrowed pursuant to this Section 2.1(b) may be repaid and reborrowed at
any time prior to the Revolving Maturity Date, at which time all Advances under
this Section 2.1(b) shall be immediately due and payable.  Borrower may prepay
any Advances without penalty or premium.

(ii)           Form of Request.  Whenever Borrower desires an Advance, Borrower
will notify Bank by facsimile transmission or telephone no later than 3:00 p.m.
Eastern time (1:00 p.m. Eastern time for wire transfers), on the Business Day
that the Advance is to be made.  Each such notification shall be promptly
confirmed by a Payment/Advance Form in substantially the form of Exhibit C. 
Bank is authorized to make Advances under this Agreement, based upon
instructions received from a Responsible Officer or a designee of a Responsible
Officer, or without instructions if in Bank’s discretion such Advances are
necessary to meet Obligations which have become due and remain unpaid.  Bank
shall be entitled to rely on any telephonic notice given by a person who Bank
reasonably believes to be a Responsible Officer or a designee thereof, and
Borrower shall indemnify and hold Bank harmless for any damages or loss suffered
by Bank as a result of such reliance.  Bank will credit the amount of Advances
made under this Section 2.1(b) to Borrower’s deposit account.

(iii)         Letter of Credit Sublimit.  Subject to the availability under the
Revolving Line, and in reliance on the representations and warranties of
Borrower set forth herein, at any time and

2


--------------------------------------------------------------------------------




from time to time from the date hereof through the Business Day immediately
prior to the Revolving Maturity Date, Bank shall issue for the account of
Borrower such Letters of Credit as Borrower may request by delivering to Bank a
duly executed letter of credit application on Bank’s standard form; provided,
however, that the outstanding and undrawn amounts under all such Letters of
Credit (i) shall not at any time exceed the Letter of Credit Sublimit, and (ii)
shall be deemed to constitute Advances for the purpose of calculating
availability under the Revolving Line.  Any drawn but unreimbursed amounts under
any Letters of Credit shall be charged as Advances against the Revolving Line.
All Letters of Credit shall be in form and substance acceptable to Bank in its
sole discretion and shall be subject to the terms and conditions of Bank’s form
application and letter of credit agreement.  Borrower will pay any standard
issuance and other fees that Bank notifies Borrower it will charge for issuing
and processing Letters of Credit.

(iv)          Collateralization of Obligations Extending Beyond Maturity.  If
Borrower has not secured to Bank’s satisfaction its obligations with respect to
any Letters of Credit by the Revolving Maturity Date, then, effective as of such
date, the balance in any deposit accounts held by Bank and the certificates of
deposit or time deposit accounts issued by Bank in Borrower’s name (and any
interest paid thereon or proceeds thereof, including any amounts payable upon
the maturity or liquidation of such certificates or accounts), shall
automatically secure such obligations to the extent of the then continuing or
outstanding and undrawn Letters of Credit.  Borrower authorizes Bank to hold
such balances in pledge and to decline to honor any drafts thereon or any
requests by Borrower or any other Person to pay or otherwise transfer any part
of such balances for so long as the Letters of Credit are outstanding or
continue.

2.2          Overadvances.  If the aggregate amount of the outstanding Advances
exceeds the lesser of the Revolving Line or the Borrowing Base at any time,
Borrower shall immediately pay to Bank, in cash, the amount of such excess.

2.3          Interest Rates, Payments, and Calculations.

(a)           Interest Rate for Advances.  Except as set forth in Section
2.3(b), the Advances shall bear interest, on the outstanding daily balance
thereof, at a variable rate equal to 0.50% above the Prime Rate.

(b)           Late Fee; Default Rate.  If any payment is not made within 10 days
after the date such payment is due, Borrower shall pay Bank a late fee equal to
the lesser of (i) 5% of the amount of such unpaid amount or (ii) the maximum
amount permitted to be charged under applicable law.  All Obligations shall bear
interest, from and after the occurrence and during the continuance of an Event
of Default, at a rate equal to 4 percentage points above the interest rate
applicable immediately prior to the occurrence of the Event of Default.

(c)           Payments.  Interest hereunder shall be due and payable on the
first calendar day of each month during the term hereof.  If not otherwise paid
by Borrower, or direction given by Borrower regarding how Bank shall charge such
amounts against Borrower, on or before the date such payment is due, Bank shall,
at its option, charge such interest, all Bank Expenses, and all Periodic
Payments against any of Borrower’s deposit accounts or against the Revolving
Line, in which case those amounts shall thereafter accrue interest at the rate
then applicable hereunder.  Any interest not paid when due shall be compounded
by becoming a part of the Obligations, and such interest shall thereafter accrue
interest at the rate then applicable hereunder.

(d)           Computation.  In the event the Prime Rate is changed from time to
time hereafter, the applicable rate of interest hereunder shall be increased or
decreased, effective as of the day the Prime Rate is changed, by an amount equal
to such change in the Prime Rate.  All interest chargeable under the Loan
Documents shall be computed on the basis of a 360 day year for the actual number
of days elapsed.

2.4          Crediting Payments.  Prior to the occurrence of an Event of
Default, Bank shall credit a wire transfer of funds, check or other item of
payment to such deposit account or Obligation as Borrower specifies, except that
to the extent Borrower uses the Advances to purchase Collateral, Borrower’s
repayment of the Advances shall apply on a “first-in-first-out” basis so that
the portion of the Advances used to purchase a particular item of

3


--------------------------------------------------------------------------------




Collateral shall be paid in the chronological order the Borrower purchased the
Collateral.  After the occurrence of an Event of Default, Bank shall have the
right, in its sole discretion, to immediately apply any wire transfer of funds,
check, or other item of payment Bank may receive to conditionally reduce
Obligations, but such applications of funds shall not be considered a payment on
account unless such payment is of immediately available federal funds or unless
and until such check or other item of payment is honored when presented for
payment.  Notwithstanding anything to the contrary contained herein, any wire
transfer or payment received by Bank after 12:00 noon Eastern time shall be
deemed to have been received by Bank as of the opening of business on the
immediately following Business Day.  Whenever any payment to Bank under the Loan
Documents would otherwise be due (except by reason of acceleration) on a date
that is not a Business Day, such payment shall instead be due on the next
Business Day, and additional fees or interest, as the case may be, shall accrue
and be payable for the period of such extension.

2.5          Fees.  Borrower shall pay to Bank the following:

(a)           Facility Fee.  A fee in the amount of $10,000 was paid by Borrower
to Bank prior to the date hereof, which fee shall be considered a facility fee
hereunder.  Such fee shall be nonrefundable;

(b)           Unused Fee.  A fee equal to 0.25% of the difference between the
amount then available under the Revolving Line and the average daily balance
outstanding thereunder during the then current quarterly period hereunder, paid
quarterly in arrears on an annualized basis, which shall be nonrefundable; and

(c)           Bank Expenses.  On the Closing Date, all Bank Expenses incurred
through the Closing Date (provided that Bank expenses for legal fees shall not
exceed $20,000 on the Closing Date if there have been two turns or less of
substantial revisions of the Loan Documents), and, after the Closing Date, all
Bank Expenses, as and when they become due.

2.6          Term.  This Agreement shall become effective on the Closing Date
and, subject to Section 12.7, shall continue in full force and effect for so
long as any Obligations remain outstanding or Bank has any obligation to make
Credit Extensions under this Agreement.  Notwithstanding the foregoing, 1) Bank
shall have the right to terminate its obligation to make Credit Extensions under
this Agreement immediately and without notice upon the occurrence and during the
continuance of an Event of Default; and 2) Borrower shall have the right to
terminate this Agreement at any time with 30 days prior written notice to Bank
so long as there are no Obligations then outstanding and there is no continuing
Event of Default.

3.             CONDITIONS OF LOANS.

3.1          Conditions Precedent to Initial Credit Extension.  The obligation
of Bank to make the initial Credit Extension is subject to the condition
precedent that Bank shall have received, in form and substance satisfactory to
Bank, the following:

(a)           this Agreement;

(b)           an officer’s certificate of Borrower with respect to incumbency
and resolutions authorizing the execution and delivery of this Agreement;

(c)           a financing statement (Form UCC-1);

(d)           agreement to provide insurance;

(e)           payment of the fees and Bank Expenses then due specified in
Section 2.5;

(f)            current SOS Reports indicating that except for Permitted Liens,
there are no other security interests or Liens of record in the Collateral;

4


--------------------------------------------------------------------------------




(g)           an audit of the Collateral, the results of which shall be
satisfactory to Bank;

(h)           current financial statements, including audited statements for
Borrower’s most recently ended fiscal year, together with an unqualified
opinion, company prepared consolidated and consolidating balance sheets and
income statements for the most recently ended month in accordance with Section
6.2, and such other updated financial information as Bank may reasonably
request;

(i)            current Compliance Certificate in accordance with Section 6.2;

(j)            a Warrant in form and substance satisfactory to Bank; and

(k)           such other documents or certificates, and completion of such other
matters, as Bank may reasonably deem necessary or appropriate.

3.2          Conditions Precedent to all Credit Extensions.  The obligation of
Bank to make each Credit Extension, including the initial Credit Extension, is
further subject to the following conditions:

(a)           timely receipt by Bank of the Payment/Advance Form as provided in
Section 2.1; and

(b)           the representations and warranties contained in Section 5 shall be
true and correct in all material respects on and as of the date of such
Payment/Advance Form and on the effective date of each Credit Extension as
though made at and as of each such date, and no Event of Default shall have
occurred and be continuing, or would exist after giving effect to such Credit
Extension (provided, however, that those representations and warranties
expressly referring to another date shall be true, correct and complete in all
material respects as of such date).  The making of each Credit Extension shall
be deemed to be a representation and warranty by Borrower on the date of such
Credit Extension as to the accuracy of the facts referred to in this Section
3.2.

4.             CREATION OF SECURITY INTEREST.

4.1          Grant of Security Interest.  Borrower grants and pledges to Bank a
continuing security interest in the Collateral to secure prompt repayment of any
and all Obligations and in order to secure prompt performance by Borrower of
each of its covenants and duties under the Loan Documents.  Except as set forth
in the Schedule, such security interest constitutes a valid, first priority
security interest in the presently existing Collateral, and will constitute a
valid, first priority security interest in later-acquired Collateral.  Borrower
also hereby agrees to not sell, transfer, assign, mortgage, pledge, lease, grant
a security interest in, or encumber any of its intellectual property except for
Permitted Liens and Permitted Transfers.  Notwithstanding any termination,
Bank’s Lien on the Collateral shall remain in effect for so long as any
Obligations are outstanding.

4.2          Perfection of Security Interest.  Borrower authorizes Bank to file
at any time financing statements, continuation statements, and amendments
thereto that (i) either specifically describe the Collateral or describe the
Collateral as all assets of Borrower of the kind pledged hereunder, and (ii)
contain any other information required by the Code for the sufficiency of filing
office acceptance of any financing statement, continuation statement, or
amendment, including whether Borrower is an organization, the type of
organization and any organizational identification number issued to Borrower, if
applicable.  Any such financing statements may be signed by Bank on behalf of
Borrower, as provided in the Code, and may be filed at any time in any
jurisdiction whether or not Revised Article 9 of the Code is then in effect in
that jurisdiction.  Borrower shall from time to time endorse and deliver to
Bank, at the request of Bank, all Negotiable Collateral and other documents that
Bank may reasonably request, in form satisfactory to Bank, to perfect and
continue perfected Bank’s security interests in the Collateral and in order to
fully consummate all of the transactions contemplated under the Loan Documents. 
Borrower shall have possession of the Collateral, except where expressly
otherwise provided in this Agreement or where Bank chooses to perfect its
security interest by possession in addition to the filing of a financing
statement.  Where Collateral is in possession of a third party bailee, Borrower
shall take such steps as Bank reasonably requests for Bank to (i) obtain an
acknowledgment, in form and substance satisfactory to Bank, of the bailee that
the bailee

5


--------------------------------------------------------------------------------




holds such Collateral for the benefit of Bank, (ii) obtain “control” of any
Collateral consisting of investment property, deposit accounts, letter-of-credit
rights or electronic chattel paper (as such items and the term “control” are
defined in Revised Article 9 of the Code) by causing the securities intermediary
or depositary institution or issuing bank to execute a control agreement in form
and substance satisfactory to Bank.  Borrower will not create any chattel paper
without placing a legend on the chattel paper acceptable to Bank indicating that
Bank has a security interest in the chattel paper.  Borrower from time to time
may deposit with Bank specific cash collateral to secure specific Obligations;
Borrower authorizes Bank to hold such specific balances in pledge and to decline
to honor any drafts thereon or any request by Borrower or any other Person to
pay or otherwise transfer any part of such balances for so long as the specific
Obligations are outstanding.

4.3          Right to Inspect.  Bank (through any of its officers, employees, or
agents) shall have the right, upon reasonable prior notice, from time to time
during Borrower’s usual business hours but no more than twice a year (unless an
Event of Default has occurred and is continuing), to inspect Borrower’s Books
and to make copies thereof and to check, test, and appraise the Collateral in
order to verify Borrower’s financial condition or the amount, condition of, or
any other matter relating to, the Collateral.

5.             REPRESENTATIONS AND WARRANTIES.

Borrower represents and warrants as follows:

5.1          Due Organization and Qualification.  Borrower and each Subsidiary
is a corporation duly existing under the laws of the state or other jurisdiction
in which it is incorporated and qualified and licensed to do business in any
state in which the conduct of its business or its ownership of property requires
that it be so qualified, except where the failure to do so would not reasonably
be expected to cause a Material Adverse Effect.

5.2          Due Authorization; No Conflict.  The execution, delivery, and
performance of the Loan Documents are within Borrower’s powers, have been duly
authorized, and are not in conflict with nor constitute a breach of any
provision contained in Borrower’s Certificate of Incorporation or Bylaws, nor
will they constitute an event of default under any material agreement by which
Borrower is bound.  Borrower is not in default under any agreement by which it
is bound, except to the extent such default would not reasonably be expected to
cause a Material Adverse Effect.

5.3          Collateral.  Borrower has rights in or the power to transfer the
Collateral, and its title to the Collateral is free and clear of Liens, adverse
claims, and restrictions on transfer or pledge except for Permitted Liens. 
Except as set forth in the Schedule, all Collateral is located solely in the
Collateral States.  The Eligible Accounts are bona fide existing obligations. 
The property or services giving rise to such Eligible Accounts has been
delivered or rendered to the account debtor or its agent for immediate shipment
to and unconditional acceptance by the account debtor.  Borrower has not
received notice of actual or imminent Insolvency Proceeding of any account
debtor whose accounts are included in any Borrowing Base Certificate as an
Eligible Account.  All Inventory (if any) is in all material respects of good
and merchantable quality, free from all material defects, except for Inventory
(if any) for which adequate reserves have been made.  Except as set forth in the
Schedule, none of the Collateral is maintained or invested with a Person other
than Bank or Bank’s Affiliates.

5.4          Intellectual Property.  Borrower is the sole owner of its patents,
trademarks, copyrights and other intellectual property, except for non-exclusive
licenses granted by Borrower to its customers in the ordinary course of
business.  To the best of Borrower’s knowledge, each of Borrower’s patents,
trademarks and copyrights is valid and enforceable, and no part of its
intellectual property has been judged invalid or unenforceable, in whole or in
part.  Except as set forth in the Schedule or except as otherwise disclosed to
Bank in writing. there are no claims which have been made by third parties
regarding Borrower’s intellectual property and alleged violations of the rights
of such third parties, except to the extent such claim would not reasonably be
expected to cause a Material Adverse Effect.

5.5          Name; Location of Chief Executive Office.  Except as disclosed in
the Schedule, Borrower has not done business under any name other than that
specified on the signature page hereof, and its exact

6


--------------------------------------------------------------------------------




legal name is as set forth in the first paragraph of this Agreement.  The chief
executive office of Borrower is located in the Chief Executive Office State at
the address indicated in Section 10 hereof.

5.6          Litigation.  Except as set forth in the Schedule, there are no
actions or proceedings pending by or against Borrower or any Subsidiary before
any court or administrative agency in which a likely adverse decision would
reasonably be expected to have a Material Adverse Effect.

5.7          No Material Adverse Change in Financial Statements.  All
consolidated and (if applicable) consolidating financial statements related to
Borrower and any Subsidiary that are delivered by Borrower to Bank fairly
present in all material respects Borrower’s consolidated and (if applicable)
consolidating financial condition as of the date thereof and Borrower’s results
of operations for the periods then ended.  There has not been a change in the
financial condition of Borrower since the date of the most recent of such
financial statements submitted to Bank which could reasonably be expected to
have a Material Adverse Effect.  There has not been a change in the consolidated
or (if applicable) in the consolidating financial condition of Borrower since
the date of the most recent of such financial statements submitted to Bank which
could reasonably be expected to have a Material Adverse Effect.

5.8          Solvency, Payment of Debts.  Borrower is able to pay its debts
(including trade debts) as they mature; the fair saleable value of Borrower’s
assets (including goodwill minus disposition costs) exceeds the fair value of
its liabilities; and Borrower is not left with unreasonably small capital after
the transactions contemplated by this Agreement.

5.9          Compliance with Laws and Regulations.  Borrower and each Subsidiary
have met the minimum funding requirements of ERISA with respect to any employee
benefit plans subject to ERISA.  No event has occurred resulting from Borrower’s
failure to comply with ERISA that is reasonably likely to result in Borrower’s
incurring any liability that could have a Material Adverse Effect.  Borrower is
not an “investment company” or a company “controlled” by an “investment company”
within the meaning of the Investment Company Act of 1940.  Borrower is not
engaged principally, or as one of the important activities, in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulations T and U of the Board of Governors of the Federal
Reserve System).  Borrower has complied in all material respects with all the
material provisions of the Federal Fair Labor Standards Act.  Borrower is in
compliance with all environmental laws, regulations and ordinances except where
the failure to comply is not reasonably likely to have a Material Adverse
Effect.  Borrower has not violated any material statutes, laws, ordinances or
rules applicable to it, the violation of which would reasonably be expected to
have a Material Adverse Effect.  Borrower and each Subsidiary have filed or
caused to be filed all tax returns required to be filed, and have paid, or have
made adequate provision for the payment of, all taxes reflected therein except
those being contested in good faith with adequate reserves under GAAP or where
the failure to file such returns or pay such taxes would not reasonably be
expected to have a Material Adverse Effect.

5.10        Subsidiaries.  Borrower does not own any stock, partnership interest
or other equity securities of any Person, except for Permitted Investments.

5.11        Government Consents.  Borrower and each Subsidiary have obtained all
consents, approvals and authorizations of, made all declarations or filings
with, and given all notices to, all governmental authorities that are necessary
for the continued operation of Borrower’s business as currently conducted,
except where the failure to do so would not reasonably be expected to cause a
Material Adverse Effect.

5.12        Inbound Licenses.  Except as disclosed on the Schedule, Borrower is
not a party to, nor is bound by, any material license or other agreement that
prohibits or otherwise restricts Borrower from granting a security interest in
Borrower’s interest in such license or agreement or any other property.

5.13        Full Disclosure.  No representation, warranty or other statement
made by Borrower in any certificate or written statement furnished to Bank taken
together with all such certificates and written statements furnished to Bank
contains any untrue statement of a material fact or omits to state a material
fact necessary in order

7


--------------------------------------------------------------------------------




to make the statements contained in such certificates or statements not
misleading, it being recognized by Bank that the projections and forecasts
provided by Borrower in good faith and based upon reasonable assumptions are not
to be viewed as facts and that actual results during the period or periods
covered by any such projections and forecasts may differ from the projected or
forecasted results.

6.             AFFIRMATIVE COVENANTS.

Borrower covenants that, until payment in full of all outstanding Obligations,
and for so long as Bank may have any commitment to make a Credit Extension
hereunder, Borrower shall do all of the following:

6.1          Good Standing and Government Compliance.  Borrower shall maintain
its and each of its Subsidiaries’ corporate existence and good standing in the
Borrower State, shall maintain qualification and good standing in each other
jurisdiction in which the failure to so qualify would reasonably be expected to
have a Material Adverse Effect, and shall furnish to Bank the organizational
identification number issued to Borrower by the authorities of the state in
which Borrower is organized, if applicable.  Borrower shall meet, and shall
cause each Subsidiary to meet, the minimum funding requirements of ERISA with
respect to any employee benefit plans subject to ERISA.  Borrower shall comply
in all material respects with all applicable Environmental Laws, and maintain
all material permits, licenses and approvals required thereunder where the
failure to do so would reasonably be expected to have a Material Adverse
Effect.  Borrower shall comply, and shall cause each Subsidiary to comply, with
all statutes, laws, ordinances and government rules and regulations to which it
is subject, and shall maintain, and shall cause each of its Subsidiaries to
maintain, in force all licenses, approvals and agreements, the loss of which or
failure to comply with which would reasonably be expected to have a Material
Adverse Effect.

6.2          Financial Statements, Reports, Certificates.  Borrower shall
deliver to Bank:  (i) as soon as available, but in any event within 45 days
after the end of each calendar quarter, a company prepared consolidated and (if
applicable) consolidating balance sheet and income statement prepared in
accordance with GAAP covering Borrower’s operations during such period, in a
form reasonably acceptable to Bank and certified by a Responsible Officer; (ii)
as soon as available, but in any event within 90 days after the end of
Borrower’s fiscal year, audited consolidated and (if applicable) consolidating
financial statements of Borrower prepared in accordance with GAAP, consistently
applied, together with an opinion which is unqualified or otherwise consented to
in writing by Bank on such financial statements of an independent certified
public accounting firm reasonably acceptable to Bank; (iii) if applicable,
copies of all statements, reports and notices sent or made available generally
by Borrower to its security holders or to any holders of Subordinated Debt and
all reports on Forms 10-K and 10-Q filed with the Securities and Exchange
Commission; (iv) promptly upon receipt of notice thereof, a report of any legal
actions pending or threatened against Borrower or any Subsidiary that could
result in damages or costs to Borrower or any Subsidiary of $250,000 or more;
(v) promptly upon receipt, each management letter prepared by Borrower’s
independent certified public accounting firm regarding Borrower’s management
control systems; and (vi) such budgets, sales projections, operating plans or
other financial information as Bank may reasonably request from time to time.

(a)           Within 30 days after the last day of each month, Borrower shall
deliver to Bank (i) a Borrowing Base Certificate signed by a Responsible Officer
in substantially the form of Exhibit D hereto, together with aged listings by
invoice date of accounts receivable and accounts payable and (ii) a Liquidity
Ratio compliance report.

(b)           Within 45 days after the last day of each calendar quarter,
Borrower shall deliver to Bank with the quarterly financial statements a
Compliance Certificate certified as of the last day of the applicable month and
signed by a Responsible Officer in substantially the form of Exhibit E hereto.

(c)           As soon as possible and in any event within 3 calendar days after
becoming aware of the occurrence or existence of an Event of Default hereunder,
a written statement of a Responsible Officer setting forth details of the Event
of Default, and the action which Borrower has taken or proposes to take with
respect thereto.

8


--------------------------------------------------------------------------------




(d)           Bank shall have a right from time to time hereafter to audit
Borrower’s Accounts and appraise Collateral at Borrower’s expense, provided that
such audits will be conducted no more often than every 6 months unless an Event
of Default has occurred and is continuing.

Borrower may deliver to Bank on an electronic basis any certificates, reports or
information required pursuant to this Section 6.2, and Bank shall be entitled to
rely on the information contained in the electronic files, provided that Bank in
good faith believes that the files were delivered by a Responsible Officer.  If
Borrower delivers this information electronically, it shall also deliver to Bank
by U.S. Mail, reputable overnight courier service, hand delivery, facsimile or
.pdf file within 5 Business Days of submission of the unsigned electronic copy
the certification of monthly financial statements, the Borrowing Base
Certificate and the Compliance Certificate, each bearing the physical signature
of the Responsible Officer.

6.3          Inventory; Returns.  Borrower shall keep all Inventory (if any) in
good and merchantable condition, free from all material defects except for
Inventory for which adequate reserves have been made.  Returns and allowances,
if any, as between Borrower and its account debtors shall be on the same basis
and in accordance with the usual customary practices of Borrower, as they exist
on the Closing Date.  Borrower shall promptly notify Bank of all returns and
recoveries and of all disputes and claims involving more than $100,000.

6.4          Taxes.  Borrower shall make, and cause each Subsidiary to make, due
and timely payment or deposit of all material federal, state, and local taxes,
assessments, or contributions required of it by law, including, but not limited
to, those laws concerning income taxes, F.I.C.A., F.U.T.A. and state disability,
and will execute and deliver to Bank, on demand, proof satisfactory to Bank
indicating that Borrower or a Subsidiary has made such payments or deposits and
any appropriate certificates attesting to the payment or deposit thereof;
provided that Borrower or a Subsidiary need not make any payment if the amount
or validity of such payment is contested in good faith by appropriate
proceedings and is reserved against (to the extent required by GAAP) by
Borrower.

6.5          Insurance.

(a)           Borrower, at its expense, shall keep the Collateral insured
against loss or damage by fire, theft, explosion, sprinklers, and all other
hazards and risks, and in such amounts, as ordinarily insured against by other
owners in similar businesses conducted in the locations where Borrower’s
business is conducted on the date hereof.  Borrower shall also maintain
liability and other insurance in amounts and of a type that are customary to
businesses similar to Borrower’s.

(b)           All such policies of insurance shall be in such form, with such
companies, and in such amounts as are reasonably satisfactory to Bank.  All
policies of property insurance shall contain a lender’s loss payable
endorsement, in a form satisfactory to Bank, showing Bank as an additional loss
payee, and all liability insurance policies shall show the Bank as an additional
insured and shall specify that the insurer must give at least 20 days notice to
Bank before canceling its policy for any reason.  Upon Bank’s request, Borrower
shall deliver to Bank certified copies of the policies of insurance and evidence
of all premium payments.  If no Event of Default has occurred and is continuing,
proceeds payable under any casualty policy will, at Borrower’s option, be
payable to Borrower to replace the property subject to the claim, provided that
any such replacement property shall be deemed Collateral in which Bank has been
granted a first priority security interest.  If an Event of Default has occurred
and is continuing, all proceeds payable under any such policy shall, at Bank’s
option, be payable to Bank to be applied on account of the Obligations.

6.6          Primary Depository.  On the Closing Date, Borrower shall have at
least $8,000,000 in accounts at Bank.  No later than November 15, 2006, Borrower
shall have transferred at least an additional $10,000,000 to accounts at Bank.
No later than December 15, 2006, Borrower shall maintain its primary depository
and operating accounts with Bank and its primary investment accounts with Bank
or Bank’s Affiliates.  Notwithstanding the foregoing, Borrower may maintain a
single account at PNC Bank not covered by an account control agreement with a
balance not to exceed $50,000.

9


--------------------------------------------------------------------------------


6.7          Financial Covenants. Borrower shall at all times maintain the
following financial ratios and covenants: [Intentionally omitted]

6.8          Consent of Inbound Licensors.  Prior to entering into or becoming
bound by any license or agreement, failure of which to maintain in force and
effect could reasonably be expected to have a Material Adverse Effect, Borrower
shall provide written notice to Bank of the material terms of such license or
agreement with a description of its likely impact on Borrower’s business or
financial condition.

6.9          Further Assurances.  At any time and from time to time Borrower
shall execute and deliver such further instruments and take such further action
as may reasonably be requested by Bank to effect the purposes of this Agreement.

7.             NEGATIVE COVENANTS.

Borrower covenants and agrees that, so long as any credit hereunder shall be
available and until the outstanding Obligations are paid in full or for so long
as Bank may have any commitment to make any Credit Extensions, Borrower will not
do any of the following without Bank’s prior written consent, which shall not be
unreasonably withheld:

7.1          Dispositions.  Convey, sell, lease, license, transfer or otherwise
dispose of (collectively, to “Transfer”), or permit any of its Subsidiaries to
Transfer, all or any part of its business or property, including its
intellectual property, or move cash balances on deposit with Bank to accounts
opened at another financial institution, other than Permitted Transfers.

7.2          Change in Name, Location, Executive Office, or Executive
Management; Change in Business; Change in Fiscal Year; Change in Control. 
Change its name or the Borrower State or relocate its chief executive office
without 30 days prior written notification to Bank; replace its chief executive
officer or chief financial officer without prompt written notification to Bank
thereafter; engage in any business, or permit any of its Subsidiaries to engage
in any business, other than or reasonably related or incidental to the
businesses currently engaged in by Borrower; change its fiscal year end; have a
Change in Control.

7.3          Mergers or Acquisitions.  Merge or consolidate, or permit any of
its Subsidiaries to merge or consolidate, with or into any other business
organization (other than mergers or consolidations of a Subsidiary into another
Subsidiary or into Borrower), or acquire, or permit any of its Subsidiaries to
acquire, all or substantially all of the capital stock or property of another
Person unless all outstanding Obligations are repaid in full and this Agreement
is terminated in connection with such transaction.

7.4          Indebtedness.  Create, incur, assume, guarantee or be or remain
liable with respect to any Indebtedness, or permit any Subsidiary so to do,
other than Permitted Indebtedness, or prepay any Indebtedness or take any
actions which impose on Borrower an obligation to prepay any Indebtedness,
except Indebtedness to Bank.

7.5          Encumbrances.  Create, incur, assume or allow any Lien with respect
to any of its property, or assign or otherwise convey any right to receive
income, including the sale of any Accounts, or permit any of its Subsidiaries so
to do, except for Permitted Liens.  Agree with any Person other than Bank not to
grant a security interest in, or otherwise encumber, any of its or covenant to
any other Person that Borrower in the future will refrain from creating,
incurring, assuming or allowing any Lien with respect to any of Borrower’s
property, or permit any Subsidiary to do so.

7.6          Distributions.  Pay any dividends or make any other distribution or
payment on account of or in redemption, retirement or purchase of any capital
stock, except that Borrower may (i) repurchase the stock of former employees
pursuant to stock repurchase agreements as long as an Event of Default does not
exist prior to such repurchase or would not exist after giving effect to such
repurchase; and (ii) receive stock in lieu of the receipt of the exercise price
as part of a cashless exercise of stock options or warrants.

10


--------------------------------------------------------------------------------




7.7          Investments.  Directly or indirectly acquire or own, or make any
Investment in or to any Person, or permit any of its Subsidiaries so to do,
other than Permitted Investments, or maintain or invest any of its property with
a Person other than Bank or Bank’s Affiliates or permit any Subsidiary to do so
unless such Person has entered into a control agreement with Bank, in form and
substance satisfactory to Bank, or suffer or permit any Subsidiary to be a party
to, or be bound by, an agreement that restricts such Subsidiary from paying
dividends or otherwise distributing property to Borrower.

7.8          Transactions with Affiliates.  Directly or indirectly enter into or
permit to exist any material transaction with any Affiliate of Borrower except
for transactions that are in the ordinary course of Borrower’s business, upon
fair and reasonable terms that are no less favorable to Borrower than would be
obtained in an arm’s length transaction with a non-affiliated Person.

7.9          Subordinated Debt.  Make any payment in respect of any Subordinated
Debt, or permit any of its Subsidiaries to make any such payment, except in
compliance with the terms of such Subordinated Debt, or amend any provision
affecting Bank’s rights contained in any documentation relating to the
Subordinated Debt without Bank’s prior written consent.

7.10        Inventory and Equipment.  Store the Inventory (if any) or the
Equipment with a bailee, warehouseman, or similar third party unless the third
party has been notified of Bank’s security interest and Bank (a) has received an
acknowledgment from the third party that it is holding or will hold the
Inventory (if any) or Equipment for Bank’s benefit or (b) is in possession of
the warehouse receipt, where negotiable, covering such Inventory (if any) or
Equipment.  Except for Inventory (if any) sold in the ordinary course of
business and except for such other locations as Bank may approve in writing,
Borrower shall keep the Inventory (if any) and Equipment only at the location
set forth in Section 10 and such other locations of which Borrower gives Bank
prior written notice and as to which Bank files a financing statement where
needed to perfect its security interest.

7.11        No Investment Company; Margin Regulation.  Become or be controlled
by an “investment company,” within the meaning of the Investment Company Act of
1940, or become principally engaged in, or undertake as one of its important
activities, the business of extending credit for the purpose of purchasing or
carrying margin stock, or use the proceeds of any Credit Extension for such
purpose.

8.             EVENTS OF DEFAULT.

Any one or more of the following events shall constitute an Event of Default by
Borrower under this Agreement:

8.1          Payment Default.  If Borrower fails to pay any of the Obligations
within 3 days of the date when due;

8.2          Covenant Default.

(a)           If Borrower fails to perform any obligation under Section 6.2,
6.4, 6.5, 6.6 or 6.7 or violates any of the covenants contained in Article 7 of
this Agreement; or

(b)           If Borrower fails or neglects to perform or observe any other
material term, provision, condition, covenant contained in this Agreement, in
any of the Loan Documents, or in any other present or future agreement between
Borrower and Bank and as to any failure to perform, violation or default under
such other term, provision, condition or covenant that can be cured, has failed
to cure such default within 15 days after Borrower receives notice thereof or
any officer of Borrower becomes aware thereof; provided, however, that if the
default cannot by its nature be cured within the 15 day period or cannot after
diligent attempts by Borrower be cured within such 15 day period, and such
default is likely to be cured within a reasonable time, then Borrower shall have
an additional reasonable period (which shall not in any case exceed 30 days) to
attempt to cure such default, and within such reasonable time period the failure
to have cured such default shall not be deemed an Event of Default but no Credit
Extensions will be made;

11


--------------------------------------------------------------------------------




8.3          Material Adverse Change.  If there occurs any circumstance or
circumstances which could reasonably be expected to have a Material Adverse
Effect;

8.4          Intentionally Omitted.

8.5          Attachment.  If any material portion of Borrower’s assets is
attached, seized, subjected to a writ or distress warrant, or is levied upon, or
comes into the possession of any trustee, receiver or person acting in a similar
capacity and such attachment, seizure, writ or distress warrant or levy has not
been removed, discharged or rescinded within 10 days, or if Borrower is
enjoined, restrained, or in any way prevented by court order from continuing to
conduct all or any material part of its business affairs, or if a judgment or
other claim becomes a lien or encumbrance upon any material portion of
Borrower’s assets, or if a notice of lien, levy, or assessment is filed of
record with respect to any of Borrower’s assets by the United States Government,
or any department, agency, or instrumentality thereof, or by any state, county,
municipal, or governmental agency, and the same is not paid within ten days
after Borrower receives notice thereof, provided that none of the foregoing
shall constitute an Event of Default where such action or event is stayed or an
adequate bond has been posted pending a good faith contest by Borrower (provided
that no Credit Extensions will be made during such cure period);

8.6          Insolvency.  If Borrower becomes insolvent, or if an Insolvency
Proceeding is commenced by Borrower, or if an Insolvency Proceeding is commenced
against Borrower and is not dismissed or stayed within 30 days (provided that no
Credit Extensions will be made prior to the dismissal of such Insolvency
Proceeding);

8.7          Other Agreements.  If there is a default or other failure to
perform in any agreement to which Borrower is a party with a third party or
parties resulting in a right by such third party or parties, whether or not
exercised, to accelerate the maturity of any Indebtedness in an amount in excess
of $250,000 or that would reasonably be expected to have a Material Adverse
Effect;

8.8          Subordinated Debt.  If Borrower makes any payment on account of
Subordinated Debt, except to the extent the payment is allowed under any
subordination agreement entered into with Bank;

8.9          Judgments.  If a judgment or judgments for the payment of money in
an amount, individually or in the aggregate, of at least $250,000 shall be
rendered against Borrower and shall remain unsatisfied and unstayed for a period
of 15 days (provided that no Credit Extensions will be made prior to the
satisfaction or stay of the judgment); or

8.10        Misrepresentations.  If any material misrepresentation or material
misstatement exists now or hereafter in any warranty or representation set forth
herein or in any certificate delivered to Bank by any Responsible Officer
pursuant to this Agreement or to induce Bank to enter into this Agreement or any
other Loan Document.

9.             BANK’S RIGHTS AND REMEDIES.

9.1          Rights and Remedies.  Upon the occurrence and during the
continuance of an Event of Default, Bank may, at its election, without notice of
its election and without demand, do any one or more of the following, all of
which are authorized by Borrower:

(a)           Declare all Obligations, whether evidenced by this Agreement, by
any of the other Loan Documents, or otherwise, immediately due and payable
(provided that upon the occurrence of an Event of Default described in Section
8.6 (insolvency), all Obligations shall become immediately due and payable
without any action by Bank);

(b)           Demand that Borrower  (i) deposit cash with Bank in an amount
equal to the amount of any Letters of Credit remaining undrawn, as collateral
security for the repayment of any future drawings

12


--------------------------------------------------------------------------------




under such Letters of Credit, and (ii) pay in advance all Letter of Credit fees
scheduled to be paid or payable over the remaining term of the Letters of
Credit, and Borrower shall promptly deposit and pay such amounts;

(c)           Cease advancing money or extending credit to or for the benefit of
Borrower under this Agreement or under any other agreement between Borrower and
Bank;

(d)           Settle or adjust disputes and claims directly with account debtors
for amounts, upon terms and in whatever order that Bank reasonably considers
advisable;

(e)           Make such payments and do such acts as Bank considers necessary or
reasonable to protect its security interest in the Collateral.  Borrower agrees
to assemble the Collateral if Bank so requires, and to make the Collateral
available to Bank as Bank may designate.  Borrower authorizes Bank to enter the
premises where the Collateral is located, to take and maintain possession of the
Collateral, or any part of it, and to pay, purchase, contest, or compromise any
encumbrance, charge, or lien which in Bank’s determination appears to be prior
or superior to its security interest and to pay all expenses incurred in
connection therewith.  With respect to any of Borrower’s owned premises,
Borrower hereby grants Bank a license to enter into possession of such premises
and to occupy the same, without charge, in order to exercise any of Bank’s
rights or remedies provided herein, at law, in equity, or otherwise;

(f)            Set off and apply to the Obligations any and all (i) balances and
deposits of Borrower held by Bank, and (ii) indebtedness at any time owing to or
for the credit or the account of Borrower held by Bank;

(g)           Ship, reclaim, recover, store, finish, maintain, repair, prepare
for sale, advertise for sale, and sell (in the manner provided for herein) the
Collateral.  Bank is hereby granted a license or other right, solely pursuant to
the provisions of this Section 9.1, to use, without charge, Borrower’s labels,
patents, copyrights, rights of use of any name, trade secrets, trade names,
trademarks, service marks, and advertising matter, or any property of a similar
nature, as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with Bank’s
exercise of its rights under this Section 9.1, Borrower’s rights under all
licenses and all franchise agreements shall inure to Bank’s benefit;

(h)           Sell the Collateral at either a public or private sale, or both,
by way of one or more contracts or transactions, for cash or on terms, in such
manner and at such places (including Borrower’s premises) as Bank determines is
commercially reasonable, and apply any proceeds to the Obligations in whatever
manner or order Bank deems appropriate.  Bank may sell the Collateral without
giving any warranties as to the Collateral.  Bank may specifically disclaim any
warranties of title or the like.  This procedure will not be considered
adversely to affect the commercial reasonableness of any sale of the
Collateral.  If Bank sells any of the Collateral upon credit, Borrower will be
credited only with payments actually made by the purchaser, received by Bank,
and applied to the indebtedness of the purchaser.  If the purchaser fails to pay
for the Collateral, Bank may resell the Collateral and Borrower shall be
credited with the proceeds of the sale;

(i)            Bank may credit bid and purchase at any public sale;

(j)            Apply for the appointment of a receiver, trustee, liquidator or
conservator of the Collateral, without notice and without regard to the adequacy
of the security for the Obligations and without regard to the solvency of
Borrower, any guarantor or any other Person liable for any of the Obligations;
and

(k)           Any deficiency that exists after disposition of the Collateral as
provided above will be paid immediately by Borrower.

Bank may comply with any applicable state or federal law requirements in
connection with a disposition of the Collateral and compliance will not be
considered adversely to affect the commercial reasonableness of any sale of the
Collateral.

13


--------------------------------------------------------------------------------




9.2          Power of Attorney.  Effective only upon the occurrence and during
the continuance of an Event of Default, Borrower hereby irrevocably appoints
Bank (and any of Bank’s designated officers, or employees) as Borrower’s true
and lawful attorney to:  (a) send requests for verification of Accounts or
notify account debtors of Bank’s security interest in the Accounts; (b) endorse
Borrower’s name on any checks or other forms of payment or security that may
come into Bank’s possession; (c) sign Borrower’s name on any invoice or bill of
lading relating to any Account, drafts against account debtors, schedules and
assignments of Accounts, verifications of Accounts, and notices to account
debtors; (d) dispose of any Collateral; (e) make, settle, and adjust all claims
under and decisions with respect to Borrower’s policies of insurance; (f) settle
and adjust disputes and claims respecting the accounts directly with account
debtors, for amounts and upon terms which Bank determines to be reasonable; and
(g) file, in its sole discretion, one or more financing or continuation
statements and amendments thereto, relative to any of the Collateral without the
signature of Borrower where permitted by law; provided Bank may exercise such
power of attorney to sign the name of Borrower on any of the documents described
in clause (g) above, regardless of whether an Event of Default has occurred. 
The appointment of Bank as Borrower’s attorney in fact, and each and every one
of Bank’s rights and powers, being coupled with an interest, is irrevocable
until all of the Obligations have been fully repaid and performed and Bank’s
obligation to provide advances hereunder is terminated.

9.3          Accounts Collection.  At any time after the occurrence and during
the continuation of an Event of Default, Bank may notify any Person owing funds
to Borrower of Bank’s security interest in such funds and verify the amount of
such Account.  Borrower shall collect all amounts owing to Borrower for Bank,
receive in trust all payments as Bank’s trustee, and immediately deliver such
payments to Bank in their original form as received from the account debtor,
with proper endorsements for deposit.

9.4          Bank Expenses.  If Borrower fails to pay any amounts or furnish any
required proof of payment due to third persons or entities, as required under
the terms of this Agreement, then Bank may do any or all of the following after
reasonable notice to Borrower:  (a) make payment of the same or any part
thereof; (b) set up such reserves under the Revolving Line as Bank deems
necessary to protect Bank from the exposure created by such failure; or (c)
obtain and maintain insurance policies of the type discussed in Section 6.5 of
this Agreement, and take any action with respect to such policies as Bank deems
prudent.  Any amounts so paid or deposited by Bank shall constitute Bank
Expenses, shall be immediately due and payable, and shall bear interest at the
then applicable rate hereinabove provided, and shall be secured by the
Collateral.  Any payments made by Bank shall not constitute an agreement by Bank
to make similar payments in the future or a waiver by Bank of any Event of
Default under this Agreement.

9.5          Bank’s Liability for Collateral.  Bank has no obligation to clean
up or otherwise prepare the Collateral for sale.  All risk of loss, damage or
destruction of the Collateral shall be borne by Borrower.

9.6          No Obligation to Pursue Others.  Bank has no obligation to attempt
to satisfy the Obligations by collecting them from any other person liable for
them and Bank may release, modify or waive any collateral provided by any other
Person to secure any of the Obligations, all without affecting Bank’s rights
against Borrower.  Borrower waives any right it may have to require Bank to
pursue any other Person for any of the Obligations.

9.7          Remedies Cumulative.  Bank’s rights and remedies under this
Agreement, the Loan Documents, and all other agreements shall be cumulative. 
Bank shall have all other rights and remedies not inconsistent herewith as
provided under the Code, by law, or in equity.  No exercise by Bank of one right
or remedy shall be deemed an election, and no waiver by Bank of any Event of
Default on Borrower’s part shall be deemed a continuing waiver.  No delay by
Bank shall constitute a waiver, election, or acquiescence by it.  No waiver by
Bank shall be effective unless made in a written document signed on behalf of
Bank and then shall be effective only in the specific instance and for the
specific purpose for which it was given.  Borrower expressly agrees that this
Section 9.7 may not be waived or modified by Bank by course of performance,
conduct, estoppel or otherwise.

14


--------------------------------------------------------------------------------




9.8          Demand; Protest.  Except as otherwise provided in this Agreement,
Borrower waives demand, protest, notice of protest, notice of default or
dishonor, notice of payment and nonpayment and any other notices relating to the
Obligations.

10.          NOTICES.

Unless otherwise provided in this Agreement, all notices or demands by any party
relating to this Agreement or any other agreement entered into in connection
herewith shall be in writing and (except for financial statements and other
informational documents which may be sent by first-class mail, postage prepaid)
shall be personally delivered or sent by a recognized overnight delivery
service, certified mail, postage prepaid, return receipt requested, or by
telefacsimile to Borrower or to Bank, as the case may be, at its addresses set
forth below:

If to Borrower:

 

TRAFFIC.COM, INC.

 

 

841 Duportail Road, Suite 220

 

 

Wayne, PA 19087

 

 

Attn: Chief Financial Officer

 

 

FAX: (610) 725-9700

 

 

 

If to Bank:

 

Square 1 Bank

 

 

406 Blackwell Street, Suite 240

 

 

Crowe Building

 

 

Durham, NC 27701

 

 

Attn: Manager

 

 

FAX: (919) 314-3080

 

 

 

with a copy to:

 

Square 1 Bank

 

 

501 Kings Highway East

 

 

Rm 108 Suite E210

 

 

Fairfield, CT 06825

 

 

Attn: Brad Steele, Senior Vice President

 

 

FAX: (203) 610-8102

 

The parties hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other.

11.          CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

This Agreement shall be governed by, and construed in accordance with, the
internal laws of the State of North Carolina, without regard to principles of
conflicts of law.  BANK AND BORROWER WAIVE ANY RIGHT TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREIN, INCLUDING CLAIMS BASED ON CONTRACT, TORT,
BREACH OF DUTY AND ALL OTHER COMMON LAW OR STATUTORY BASES.  Borrower submits to
the exclusive jurisdiction of the state and federal courts located in the
Counties of Durham or Wake, State of North Carolina.  If the jury waiver set
forth in this Section is not enforceable, then any dispute, controversy or claim
arising out of or relating to this Agreement or any of the transactions
contemplated herein will be finally settled by binding arbitration in Durham,
North Carolina in accordance with the then-current Commercial Arbitration Rules
of the American Arbitration Association by one arbitrator appointed in
accordance with said rules.  The arbitrator shall apply North Carolina law to
the resolution of any dispute, without reference to rules of conflicts of law or
rules of statutory arbitration.  Judgment on the award rendered by the
arbitrator may be entered in any court having jurisdiction thereof. 
Notwithstanding the foregoing, the parties may apply to any court of competent
jurisdiction for preliminary or interim equitable relief, or to compel
arbitration in accordance with this paragraph.  The expenses of the arbitration,
including the arbitrator’s fees and expert witness fees, incurred by the parties
to the arbitration, may be awarded to the prevailing party, in the discretion of
the arbitrator, or may be apportioned between the parties in any manner deemed
appropriate by the arbitrator.  Unless and until the arbitrator decides that one
party is to pay for all (or a share) of such expenses, both parties shall share
equally in the payment of the

15


--------------------------------------------------------------------------------




arbitrator’s fees as and when billed by the arbitrator.

12.          GENERAL PROVISIONS.

12.1        Successors and Assigns.  This Agreement shall bind and inure to the
benefit of the respective successors and permitted assigns of each of the
parties and shall bind all persons who become bound as a debtor to this
Agreement; provided, however, that neither this Agreement nor any rights
hereunder may be assigned by Borrower without Bank’s prior written consent,
which consent may be granted or withheld in Bank’s sole discretion.  Bank shall
have the right without the consent of or notice to Borrower to sell, transfer,
negotiate, or grant participation in all or any part of, or any interest in,
Bank’s obligations, rights and benefits hereunder.

12.2        Indemnification.  Borrower shall defend, indemnify and hold harmless
Bank and its officers, employees, and agents against:  (a) all obligations,
demands, claims, and liabilities claimed or asserted by any other party in
connection with the transactions contemplated by this Agreement; and (b) all
losses or Bank Expenses in any way suffered, incurred, or paid by Bank, its
officers, employees and agents as a result of or in any way arising out of,
following, or consequential to transactions between Bank and Borrower whether
under this Agreement, or otherwise (including without limitation reasonable
attorneys fees and expenses), except for losses caused by Bank’s gross
negligence or willful misconduct.

12.3        Time of Essence.  Time is of the essence for the performance of all
obligations set forth in this Agreement.

12.4        Severability of Provisions.  Each provision of this Agreement shall
be severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

12.5        Amendments in Writing, Integration.  All amendments to or
terminations of this Agreement or the other Loan Documents must be in writing. 
All prior agreements, understandings, representations, warranties, and
negotiations between the parties hereto with respect to the subject matter of
this Agreement and the other Loan Documents, if any, are merged into this
Agreement and the Loan Documents.

12.6        Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, shall be deemed to be an original, and all of
which, when taken together, shall constitute but one and the same Agreement.

12.7        Survival.  All covenants, representations and warranties made in
this Agreement shall continue in full force and effect so long as any
Obligations remain outstanding or Bank has any obligation to make any Credit
Extension to Borrower.  The obligations of Borrower to indemnify Bank with
respect to the expenses, damages, losses, costs and liabilities described in
Section 12.2 shall survive until all applicable statute of limitations periods
with respect to actions that may be brought against Bank have run.

12.8        Confidentiality.  In handling any confidential information, Bank and
all employees, agents and Affiliates of Bank shall exercise the same degree of
care that Bank exercises with respect to its own proprietary information of the
same types to maintain the confidentiality of any non-public information thereby
received or received pursuant to this Agreement except that disclosure of such
information may be made (i) to the subsidiaries or Affiliates of Bank in
connection with their present or prospective business relations with Borrower,
(ii) to prospective transferees or purchasers of any interest in the Loans,
provided that they have entered into a comparable confidentiality agreement in
favor of Borrower and have delivered a copy to Borrower, (iii) as required by
law, regulations, rule or order, subpoena, judicial order or similar order, (iv)
as may be required in connection with the examination, audit or similar
investigation of Bank and (v) as Bank may determine in connection with the
enforcement of any remedies hereunder.  Confidential information hereunder shall
not include information that either:  (a) is in the public domain or in the
knowledge or possession of Bank when disclosed to Bank, or becomes part of the
public domain after disclosure to Bank through no fault of Bank; or (b) is
disclosed to Bank by a third

16


--------------------------------------------------------------------------------




party, provided Bank does not have actual knowledge that such third party is
prohibited from disclosing such information.

17


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

 

TRAFFIC.COM, INC.

 

 

 

 

 

 

 

By:

 

/s/ Andrew Maunder

 

 

 

 

 

 

 

Title:

 

CFO

 

 

 

 

 

 

 

SQUARE 1 BANK

 

 

 

 

 

 

 

By:

 

/s/ Peter Meath

 

 

 

 

 

 

 

Title:

 

VP

 


--------------------------------------------------------------------------------